On Rehearing.
On a further consideration of this case, the court is of opinion that the statement of the witness Stokes that the conversation over the telephone was with the defendant is a mere conclusion of the witness, based upon facts subsequently coming to his knowledge, and that the court erred in overruling defendant's motion to exclude it. Rawleigh Medical Co. v. Hooks, ante, p. 394, 78 So. 310; Davis v. Arnold, 143 Ala. 228,39 So. 141.
For the above reason, the judgment of affirmance is set aside, and a judgment will be entered reversing and remanding the cause.
Application granted, affirmance set aside, reversed, and remanded.